OPINION
PER CURIAM
(by DOYLE, J.):
This cause is presented to this court as an appeal on questions of law and fact.
The controversy, in the Court of Common Pleas and now in this court by virtue of the appeal, pertains solely to the priority of certain claims against the proceeds of a judgment theretofore rendered in favor of one George E. Bailey and against Charles A. Neale.
The cause in this court has to do solely with the priority of the claims of the First-Central Trust Co. and one Mary A. Cline, over the claim of the appellant, Weiss and Keslar, Inc.
It appears that, prior to the assertion of the appellant’s claim in the Court of Common Pleas by garnishment proceedings, Bailey had executed assignments of the proceeds of his judgment to the trust company and to Mary A. Cline, respectively. If these assignments are valid in law, the appellant’s claim must fail.
The members of this court have carefully analyzed the evidence presented, and are unanimously of the opinion that each assignment was made for a valuable consideration and possessed the necessary, legal attributes to make each of the said assignments valid in law.
This being so, a decree must issue for the appellees.
WASHBURN, PJ., DOYLE, J., & STEVENS, J., concur. .